327 F.2d 860
William A. STAPLES, Appellant,v.UNITED STATES of America, Appellee.
No. 17554.
United States Court of Appeals District of Columbia Circuit.
Argued December 2, 1963.
Decided December 12, 1963.
Certiorari Denied March 23, 1964.

See 84 S. Ct. 978.
Mr. Josiah Lyman, Washington, D. C., with whom Mr. William J. Garber, Washington, D. C., was on the brief, for appellant.
Mr. Gerald A. Messerman, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Frank Q. Nebeker and Victor W. Caputy, Asst. U. S. Attys., were on the brief, for appellee.
Before BAZELON, Chief Judge, and FAHY and WRIGHT, Circuit Judges.
PER CURIAM.


1
The search which resulted in obtaining evidence introduced at the trial over objection was incidental to an arrest for violation of the narcotic laws. This arrest was made on probable cause and, therefore, was valid.


2
We need not pass upon whether or not the search and the seizure of this evidence were valid as incidental to an arrest also made in connection with an attachment to compel appellant's attendance as a witness at a trial then pending in the District Court.


3
Finding no error in connection with the admission of the evidence referred to, or in other respects affecting substantial rights, the judgment of conviction is


4
Affirmed.